DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen (US Patent No. 4,637,327) in view of Lee (US Patent No. 4,870,912) and Orbeck (US Patent No. 4,586,898).
Regarding claims 1 and 2:
	Jorgensen teaches a bale boiler (1) apparatus comprising: a multi-stage boiler including a housing that is divided into two separate chambers (1 and 2) for various stages of an incineration process; a first chamber (2) is used for a warming stage, a second chamber used for a main incineration stage (1); wherein a piston (7) transports bales of material through each chamber of said multi-stage boiler such that said bales are burned to generate heat (see figures 1 and 2). 
	Jorgensen fails to disclose a third chamber used for a supplemental incineration stage; a conveyor extending longitudinally through each chamber of said multi-stage boiler; a heat powered electric generator operatively connected to said multi-stage boiler, wherein said heat is used to power said heat powered electric generator in order to produce electricity and a separating mechanism for separating each said chamber from the next.
	Lee teaches a waste boiler (28) similar to Jorgensen including an incinerator for waste (11, see column 3, lines 28-29) having three stages, a first chamber (A) is used for a warming stage, a second chamber used for a main incineration stage (B), and third chamber used for a supplemental incineration stage (C), and a heat powered electric generator operatively connected to said multi-stage boiler (28) and wherein said heat is used to power said heat powered electric generator in order to produce electricity (see column 4, lines 2-5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jorgensen with the teachings of Lee to include three stages in order to provide a chamber for post combustion to ensure the waste is completely combusted and any remaining hydrocarbons in the gas is burnt out as well.
	Orbeck teaches a multi-zone furnace similar to Jorgensen, including a conveyor (24 and 26) extending longitudinally through each chamber of said multistage boiler (12, 14, 16 and 18) and includes a separating mechanism for separating each said chamber from the next (22a-e).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jorgensen with the teachings of Orbeck to include a separating mechanism in order to allow the waste to be completely processed within the required environment and use a conveyor instead of the piston of Jorgensen in order to allow for movement of waste between chambers while some of the other chambers are still separated (for example it allows waste to move from chamber 2 to chamber 3 without moving waste from chamber 1 to chamber 2).

Regarding claim 4:
	Jorgensen modified above discloses sensors (see column line 25-27 and column 5, lines 14-18) to detect the size of a bale (where Jorgensen measures a weight which is the material is known - for example a bale of straw - the exact size can be determined and thus the sensor measures the size of the bale indirectly, and Jorgensen teaches the sensor can be a scanning element or photocell where a laser is a type of scanning element).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen in view of Lee and Orbeck as applied to claim 1 above, and further in view of Sheridan (US Patent No. 4,172,425).
Regarding claim 3:
	Jorgensen modified above discloses all of the above except temperature sensors in said second chamber.
	Sheridan teaches a waste incinerator similar to Jorgensen including temperature sensors (138) in each chamber.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jorgensen with the teachings of Sheridan to include temperature sensors to determine when the waste reaches its ideal temperature and will be ready to move to the next chamber.

Regarding claim 5:
	Jorgensen modified above discloses all of the above except a container operatively connected to said multi-stage boiler to collect ash or leftover waste generated by said incineration process.
	Sheridan teaches a container (38) operatively connected to said multi-stage boiler to collect ash or leftover waste generated by said incineration process.
	It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify Jorgensen with the teachings of Sheridan to include an ash container in order to collect ash and dispose of it properly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michaelek et al (US Patent No. 8,834,809) - loading bales into an oven.
Youngblood (US Patent No. 7,757,619) - bale incinerator.
Williams (US Patent No. 4,995,324) - bale boiler, although bale is grinded first.
Pazar (US Patent No. 4,534,302) - bale incinerator.
Viessmann (US Patent No. 4,351,248) - bale boiler.
Seglias (US Patent No. 4,315,712) - bale incinerator.
Linneborn (US Patent No. 4,231,302) - bale incinerator.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762